Citation Nr: 1022140	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for a skin disorder.  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active service from March 2003 to December 
2003, October 2004 to January 2006, and from February 2009 to 
April 2010.                     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and May 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran has right eye disorders that are congenital 
or developmental defects, which are not considered diseases 
or injuries under the law for VA disability compensation 
purposes.

2.  The Veteran's right eye disorders are not related to 
service.  

3.  Prior to August 30, 2007, the Veteran's PTSD caused 
occasional impairment.  

4.  The Veteran received in-patient hospital treatment for 
his PTSD from August 30, 2007 to September 2, 2007.  

5.  The evidence of record dated from August 30, 2007, 
indicates that the Veteran's PTSD has caused reduced 
reliability and productivity.  

6.  The Veteran's skin disorder has not required constant or 
near-constant systemic therapy in any 12-month period during 
the period of appeal, and has not affected either 40 percent 
of his entire body, or 40 percent of the exposed areas of his 
body.  





CONCLUSIONS OF LAW

1.  A right eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
4.9 (2009).  

2.  The criteria for a disability evaluation in excess of 30 
percent, for the Veteran's service-connected PTSD, had not 
been met prior to August 30, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2009).

3.  The criteria for a disability evaluation of 50 percent, 
for the Veteran's service-connected PTSD, have been met from 
August 30, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

4.  The criteria for a disability evaluation in excess of 30 
percent, for the Veteran's service-connected skin disorder, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id.

VA satisfied VCAA notification requirements here in several 
letters to the Veteran dated between April 2006 and August 
2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these 
letters, VA informed the Veteran of the elements of his 
claims, and of the evidence necessary to substantiate the 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claims.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided VCAA notification 
to the Veteran prior to the November 2006 and May 2008 rating 
decisions on appeal.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA obtained medical records relevant to 
this appeal.  And VA provided the Veteran with VA 
compensation examinations for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.

II.  The Merits to the Claim for Service Connection

The Veteran claimed service connection for a right eye 
disorder in April 2006.  In the November 2007 rating decision 
on appeal, the RO denied his claim.  For the reasons set 
forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In general, to establish service connection for a disability, 
a claimant must submit the following: First, medical evidence 
of a current disability.  Second, medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The relevant medical evidence of record includes service 
treatment records, VA treatment records, and a March 2006 VA 
compensation examination report.  

The service treatment records indicate that, on induction 
into the army reserves in March 1999, the Veteran was 
diagnosed with sclera cornea and microphthalmos.  The service 
treatment records also reflect that, in April 2005, the 
Veteran was treated for complaints of dysfunction in his 
right eye.  The records indicate that the Veteran experienced 
difficulty in his right eye adjusting to darkness after 
exposure to light.  

In the March 2006 VA examination report of record, the 
examiner noted the disorders addressed during service, and 
then diagnosed the Veteran with microphthalmos, decreased 
vision left eye, sclera cornea, hyperopia with astigmatism, 
and problems with dark adaptation.  The examiner 
characterized each disorder as congenital, with the exception 
of the problems with dark adaptation.  

The Board notes that congenital or developmental defects and 
refractive error of the eye are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2009).  Such conditions are part of a life-
long defect, and are normally static conditions, which are 
incapable of improvement or deterioration.  See VAOGCPREC 67- 
90 (1990).

The Board observes that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of 
applicable VA regulations.  VAOPGCPREC 82-90 (1990).  
However, with regard to congenital or developmental defects, 
such as refractive errors of the eye, service connection may 
not be granted.  Id.  

The Board has reviewed the evidence of record seeking 
evidence that the Veteran's congenital eye disorders were 
aggravated during service.  But the record lacks such 
evidence.  Indeed, as the Veteran indicated during his March 
2006 VA examination, he does not recall injuring his eyes 
during service.  As such, service connection would be 
unwarranted here for microphthalmos, decreased vision left 
eye, sclera cornea, and hyperopia with astigmatism.  

As for the Veteran's difficulty with adjusting to darkness, 
the March 2006 VA examiner indicated that such a disorder may 
not be congenital in nature, and may even be a symptom 
associated with explosions experienced by the Veteran during 
active service.  Such questions are reinforced in the record 
by a September 2007 discharge summary report reflecting the 
Veteran's inpatient treatment for PTSD, which indicates that 
the Veteran may have experienced a traumatic brain injury in 
service, and that such an injury may relate to certain 
symptoms, to include sensitivity to light.  

In an addendum opinion to the March 2006 VA report, the 
examiner stated that, upon review of a CT scan of the 
Veteran's orbits, the Veteran's vision problem is likely 
unrelated to service.  In support of his opinion, the 
examiner indicated that the Veteran did not have any evidence 
of intraocular or periocular foreign bodies, or evidence of 
siderosis.      

As no medical evidence of record, to include the VA treatment 
records dated until April 2010, counters the March 2006 VA 
examiner's assertions, the Board finds that the evidence of 
record preponderates against the claim for service connection 
for a right eye disorder.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III.  The Merits to the Claims for Increased Rating

The Veteran claimed service connection for a skin disorder in 
June 2006.  In August 2006, he claimed service connection for 
PTSD.  In a November 2006 rating decision, the RO granted 
service connection for PTSD, at 30 percent disabling from the 
date of discharge from active service on January 13, 2006.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran 
subsequently appealed to the Board the assigned disability 
evaluation.  

In the November 2006 rating decision, the RO denied the 
Veteran's service connection claim for a skin disorder.  The 
Veteran appealed that decision to the Board subsequently.  
During the pendency of the appeal, the RO, in a May 2008 
rating decision, granted service connection for a skin 
disorder, and assigned a rating of 30 percent, also effective 
January 13, 2006.  As he did with the rating assigned for 
PTSD, the Veteran appealed to the Board the assigned rating 
for the skin disorder.  

In this matter the Board will review the medical evidence and 
applicable statutory and regulatory authority to determine 
whether higher ratings have been warranted at any time since 
the Veteran's discharge from active service in January 2006.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases 
where the original rating assigned is appealed, consideration 
must be given to whether a higher rating is warranted at any 
point during the pendency of the claim).  See also 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

The Board will address separately below each of the Veteran's 
claims for increase.  

	PTSD 

Diagnostic Code 9411 of 38 C.F.R. § 4.130 addresses PTSD.  
Under that code, ratings of 0, 10, 30, 50, 70, and 100 
percent may be assigned.  As indicated, VA has already found 
a 30 percent rating warranted here from the date of discharge 
from service.  The Board will now determine whether a rating 
in excess of 30 percent is warranted.  In doing so, the Board 
will limit its analysis to whether a 50, 70, or 100 percent 
evaluation has been warranted for PTSD.   

A 50 percent rating is warranted under DC 9411 for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The record shows that the Veteran was hospitalized on August 
30, 2007 for PTSD treatment.  Prior to that date, the 
evidence of record indicates that the RO's assignment of a 30 
percent evaluation for occasional PTSD impairment was 
appropriate.  The relevant evidence during this period is 
found in VA treatment records and in a November 2006 VA 
compensation examination report.  

The VA examiner indicated an assessment of the Veteran and a 
review of the claims file, which included VA mental health 
clinical treatment records.  The examiner indicated that the 
Veteran experienced a worsening of his symptoms following his 
return from service in Iraq, where he experienced combat 
explosions in which he witnessed other soldiers die.  The 
Veteran noted sleep disturbances, increased irritability, 
forgetfulness, lack of concentration, a startle response, 
flashbacks, avoidance of crowds with panic symptoms during 
shopping, and some hypervigilant symptoms.   

But the Veteran indicated no outbursts of anger, no pervasive 
depression, and no sadness.  He denied suicidal or homicidal 
ideation.  The Veteran was noted as divorced, but it was 
noted that he was living with his girlfriend.  The examiner 
described the Veteran as alert, awake, and fully oriented.  
He was on time for his appointment, and was casually dressed 
and groomed with good hygiene.  His behavior was cooperative.  
He was described as talkative, and conversant with good eye 
contact.  He manifested no evidence of delusions or 
hallucinations.  The examiner noted no objective evidence of 
memory loss or impairment.  She noted intact cognition and a 
euthymic affect.  

In closing her report, the VA examiner indicated that the 
Veteran experienced mild symptoms associated with his PTSD.  
Moreover, she assigned him a Global Assessment of Functioning 
(GAF) score of 65 to 70 (which indicates "some mild" 
symptoms).  Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), 5th edition, published by the American 
Psychiatric Association.  See also Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  In sum, she indicated that the 
Veteran's prognosis was good and that, despite occasional 
impairment, he was functioning well as evidenced by his full-
time employment and relationship with a significant other.  

VA treatment records dated after the November 2006 
examination indicated that the Veteran's PTSD symptoms had 
intensified.  Records from the Veteran's treating social 
worker indicated increased anxiety, and a continuation of 
sleep disturbances.  The treatment specialist repeatedly 
assigned the Veteran a GAF score of 60, which indicates 
moderate PTSD symptoms.  The evidence indicates that the 
Veteran experienced a definite worsening of his symptoms 
beginning on August 30, 2007.  On that date, the Veteran was 
admitted to a VA hospital for in-patient treatment for his 
PTSD.  As the discharge summary report of record indicates, 
the Veteran was assigned a GAF score of 40 upon admission, 
which indicates major impairment.  The report noted the 
Veteran's anger, irritability, depression, and anxiety 
regarding his housing situation.  

The evidence of record dated since then has indicated that 
the Veteran's PTSD symptoms have been alleviated to a certain 
degree.  His discharge GAF score was 50 on September 2, 2007.  
Another VA examination report of record, dated in November 
2007, indicated a review of the Veteran's claims file, 
assigned a GAF score of 60, and noted the Veteran's major 
depressive disorder as a single episode.  This examiner noted 
that, since hospitalization in August 2007, the Veteran's 
symptoms had improved.  He indicated that until October 2007, 
the Veteran attended group therapy, and attended individual 
therapy.  The examiner indicated that the Veteran ceased both 
in October 2007.  The Veteran was discharged from his 
individual therapy as "treatment goals had been met 
successfully."  The examiner indicated that the Veteran 
received a GAF score of 65 in his final therapy session - in 
October 2007 - which indicated mild impairment.  The examiner 
indicated that the Veteran had continued to take medication 
for his symptoms.  

The November 2007 examiner noted the Veteran's complaints of 
"mild to moderate" symptoms such as sleep disturbances, 
anxiety, intrusive memories, avoidance, hypervigilance, 
irritability, a startle response, depression, and 
difficulties in work.  The Veteran also indicated several 
panic attacks per week during his sleep.  But the examiner 
also indicated that the Veteran worked full time, remained in 
a committed relationship and engaged in no violence.  The 
examiner noted no impairment of thought process, no 
communication problems, no delusions, and no hallucinations.  
The Veteran's communication was normal.  He was fully 
oriented.  He denied suicidal or homicidal ideations and he 
maintained appropriate hygiene and grooming.  The Veteran did 
not experience obsessive or ritualistic behaviors.  And in 
closing, the examiner endorsed the criteria noted under DC 
9411 for a 30 percent evaluation - the examiner stated that 
the Veteran's PTSD caused "occasional" impairment.  

Despite this improvement since the August-September 2007 
hospitalization, an increased rating is nevertheless 
warranted here.  The evidence shows that, socially and 
occupationally, the Veteran's PTSD causes him reduced 
reliability and productivity.  

Indeed, VA treatment records dated from December 2007 to 
March 2008 indicate that the Veteran resumed individual 
therapy.  These records show that the Veteran continued to 
complain of sleep disturbances, that he continued to 
experience depression, and that he reported instances of 
acting out on rage with inanimate objects.  And these records 
contain a GAF score of 55, which indicates moderate 
impairment.  

And in a March 2010 VA compensation examination report of 
record, the examiner expressly listed the criteria for a 50 
percent evaluation under DC 9411.  He specifically stated 
that there was "reduced reliability and productivity due to 
PTSD symptoms[.]"  In support, the examiner noted the 
Veteran's depression, social isolation, histrionic 
personality, irritability, impairment of short-term memory, 
and sleep impairment.  And the examiner assigned a GAF score 
of 52, which indicates moderate impairment.  

But the evidence of record does not indicate that a 70 
percent evaluation has been warranted here.  Each of the 
three VA examiners noted no suicidal or homicidal ideation, 
delusions or hallucinations, or inappropriate behavior.  Each 
noted the Veteran as fully coherent, fully oriented, and 
fully cooperative with good cognition and good impulse 
control.  The Veteran has continued a long-term relationship 
with his girlfriend, and is still employed in full-time 
employment.  The Veteran's dress and hygiene has been noted 
as appropriate throughout the period of appeal.  The March 
2010 examiner indicated that the Veteran did not seek therapy 
anymore, and would return "if he feels the need."  The 
March 2010 examiner specifically stated that the Veteran's 
PTSD did not cause either "total occupational and social 
impairment" or cause "deficiencies" socially or 
occupationally.  And, despite his symptoms, the Veteran 
reentered active duty in February 2009, and served until 
April 2010.  The record indicates that the Veteran served in 
Iraq for several months of this duty, without problems.  

As such, the Board finds that the 30 percent rating assigned 
prior to August 30, 2007 was appropriate.  However, the Board 
finds a 50 percent rating warranted since then.  38 C.F.R. § 
4.130, DC 9411.  See Fenderson, supra.  

	Skin Disorder 

The Veteran's skin disorder is currently rated under 
Diagnostic Code 7899-7806.  See 38 C.F.R. § 4.118.  
Diagnostic Code (DC) 7899 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under the code.  See 38 C.F.R. § 4.27.  In this matter, the 
RO has found DC 7806, which addresses dermatitis or eczema as 
the most analogous DC to the Veteran's service-connected 
recurrent nodular MRSA folliculitis.  

Disability evaluations of 0, 10, 30, and 60 are authorized 
under DC 7806.  As the Veteran has already been rated as 30 
percent disabled for this disorder from January 2006, the 
Board will limit its analysis here to whether the maximum 
rating - 60 percent - has been warranted at any time since 
then.  Under DC 7806, a 60 percent rating is warranted where 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected.  Or, a 60 percent 
rating is warranted where the Veteran is receiving constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during any 12-month period over 
the course of the appeal.  See 38 C.F.R. § 4.118.  

The relevant medical evidence of record dated after the 
Veteran's discharge from service in January 2006 consists of 
private and VA treatment records, and VA compensation 
examination reports dated in March 2006, May 2007, and August 
2008.  The March 2006 VA report indicates that the Veteran 
had no skin lesions, while the August 2008 report indicates a 
significant skin disorder.  Moreover, photographs submitted 
into evidence in February 2008 indicate a significant skin 
disorder.  

Nevertheless, the Board finds a 60 percent rating unwarranted 
here because the evidence does not show that 40 percent of 
the Veteran's body is affected by the disorder (either total 
or exposed) or that he has received constant or near-constant 
systemic therapy for his disorder.  The March 2006 report 
indicated no lesions.  The May 2007 examiner indicated a 
review of the claims file.  She found the Veteran with 
transient breakouts of lesions that are localized to the 
legs.  Her report, and other VA treatment records, indicates 
treatment with antibiotics, ointments, antibacterial soap, an 
antiseptic (chlorhexadine), and tea tree oil.  The 
examination report also indicates systemic therapy with IV 
administration of vancomycin and ciprofloxacin in December 
2007.  This examiner noted that less than one percent of the 
Veteran's body was affected by his skin disorder.  The August 
2008 examiner noted over one dozen lesions on the Veteran's 
skin in the area of his thighs, groin, and buttocks.  The 
examiner noted 0 percent of the exposed areas of the body 
affected, and less than 1 percent of the entire body 
affected.          

In sum, the record indicates that the Veteran's skin disorder 
affects less than 40 percent of his body and less than 40 
percent of the exposed areas on his body.  And though the 
record indicates systemic therapy in December 2007 with 
vancomycin and ciprofloxacin, there is no evidence of the use 
of systemic therapy over a 12-month period during the appeal 
period.  As such, a rating increase beyond 30 percent is 
unwarranted here.    

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to service connection for a right eye 
disorder is denied.  

2.  Entitlement to a rating in excess of 30 percent for PTSD 
is denied prior to August, 30, 2007.  

3.  From August 30, 2007, entitlement to a 50 percent rating 
for PTSD is granted, subject to regulations governing the 
payment of monetary awards.  

4.  Entitlement to a rating in excess of 30 percent for a 
skin disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


